Per Curiam.
This is a writ of certiorari bringing up for reviéw a resolution passed by the township committee of the township of Millburn, after the trial and hearing of certain charges preferred against John Wratchford, a patrolman of the township of Millburn, dismissing him from his position as patrolman.
At the trial, had upon notice to the accused and in' his presence, the evidence reasonably tended to show (1) that the accused, on January 5th, 1923, was absent from his post of duty from ten-fifty p. m. to eleven forty-five p. m. ; (2) that the accused on January 31st, 1923, was absent from his post of duty from two-twenty A. m. and thereafter. These two offenses, among others, were charged against the accused and he was given due notice thereof.
With respect to the two charges mentioned, as we have indicated, the proofs were ample to justify the township committee in finding him guilty upon such charges. The testimony, which it would serve no useful purpose to detail in the absence of denial, clearly and satisfactorily supported the finding. It is noteworthy that the accused, although present and represented by counsel who participated in the trial, did not see fit to testify himself or to call any witnesses. The principle governing this phase of this case is that where the evidence on which the accused is found guilty furnishes a rational basis for the judgment this court will not interfere. Alcutt v. Board of Police Commissioners, 66 N. J. L. 173.
Counsel for the accused argues that the rules of the police department forbidding “gross neglect of duty” were not served upon him. Assuming, without deciding, that this was necessary upon a charge of this kind, it is sufficient to say that the evidence justified the inference that the rules were served upon him.
The resolution brought up for review will be affirmed, with costs.